Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The applicants are thanked for their bona fide attempt at correcting the title; however, the title of the invention remains not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 6, 7, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (US Pub.2009/0269098).

Regarding claim 6, Mori et al. (US Pub.2009/0269098) teach a developing device (fig.3) comprising: a transporting path that is hollow and through which a developer is transported (fig.3, #41b), wherein a part of a surface constituting the transporting path is formed by a cooling unit (fig.3, bottom portion of path #41b is formed by cooling unit #58) formed of a material having a heat conductivity higher than a heat conductivity of another part of the surface (para.0033-0036).
Regarding claim 7, Mori et al. (US Pub.2009/0269098) teach a developing device wherein the transporting path is covered with a housing (fig.3, portion of #45 surrounding #41b), and a portion of the housing located outside the cooling unit is provided with an opening portion through which the cooling unit faces an outside of the housing (fig.3, opening of #45 from which #58 projects).
Regarding claim 10, Mori et al. (US Pub.2009/0269098) teach a developing device wherein, in a state where the developing device is installed in an image forming apparatus, the opening portion is provided at a position in contact with an air flow generated inside the image forming apparatus (para.0034 discussing #46).
Regarding claim 11, Mori et al. (US Pub.2009/0269098) teach a developing device wherein the opening portion is provided on a surface of the housing parallel to a transporting direction of the developer in the transporting path (see fig.3, direction of transporting is into and out of the page, #58 is also a surface going into and out of the page).
Regarding claim 12, Mori et al. (US Pub.2009/0269098) teach a developing device wherein the cooling unit is formed in a pipe shape extending in a peripheral direction of the transporting path (fig.3, surface #58a is formed in a partial pipe shape).

Allowable Subject Matter
Claims 1, 3-5, 13, and 15-20 are allowed.
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose or suggest the claimed “the cooling unit is fixed by being sandwiched between the support portion and the transporting path in a state of being pressed against an inner surface, facing a transporting direction of the developer, of a recessed portion provided along the transporting path inside the case” in combination with the remaining claim elements as set forth in claims.
Prior art does not disclose or suggest the claimed “an end portion side housing positioned at one end portion of the body side housing, and the opening portion is provided on the end portion side housing” in combination with all of the remaining claim elements as set forth in claims 8 and 9.
Prior art does not disclose or suggest the claimed “the first transporting member is formed so as to supply a developer to surroundings, the second transporting member is formed so as to stir a developer, and the cooling unit is disposed in the second transporting path” in combination with all of the remaining claim elements as set forth in claims 13 and 15-20.
 
Response to Arguments
Applicants’ arguments filed 7 November 2022 regarding the rejection of claim 6 and it’s respective dependents have been fully considered but they are not persuasive. The applicants argue that Mori et al. (US Pub.2009/0269098) fails to teach “formed of a material having a heat conductivity higher than a heat conductivity of another part of the surface” and then asserts that the cited paragraphs do not teach “a heat conductivity higher”.  The Office respectfully disagrees.  While Mori et al. (US Pub.2009/0269098) does not explicitly use those words, fig.3, shows casing walls #45 heat dissipating member #58 as being made of two entirely different materials (as indicated by the differing hatch marks of the two).  Additionally, Mori specifically distinguishes #58 as a “heat-dissipating member” (see para.0033-0036), the specific descriptive distinction combined with the clearly different material indication in fig.3 would indicate to one of ordinary skill in the art that a heat-dissipating member would have a higher heat conductivity.  Further, Mori states “the friction heat generated … is transmitted first from the inner surface 58a, which is in contact with the developer 40, to the inner side of the heat-dissipating member 58” (para.0034) and “the developing device 4 … suppresses temperature rises in the developing device 4 by dissipating the friction heat of the developer 40 by way of the partition plate 50, the developer regulating blade 55 and the heat-dissipating member 58” (para.0035).  These phrases directly indicate that the heat dissipation occurs by the effects of #50, #55, and #58 performing the action more effectively than the housing #45 (since it is not stated to contribute to the effect).  One of ordinary skill in the art could readily infer from all of these portions that the heat conductivity of the materials is higher than that of #45.  Lastly, paragraph 0036 does discuss the roughness, but also states that this smoothness helps ensure the thermal conductivity performance: “Thermal conductivity of the surfaces 52a, 55aa and the inner surface 58a is ensured as a result, which in turn ensures the heat dissipation ability of the partition plate 50, the developer regulating blade 55 and the heat-dissipating member 58”.  All of these facts, combined, would lead one of ordinary skill in the art to realize that the portions have a higher thermal conductivity than the main portion of the developing container, even if it is not specifically phrased that way.  As a result, the Office finds the arguments non-persuasive and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                        

/LKR/
11/18/22

/Arlene Heredia/          Primary Examiner, Art Unit 2852